Title: To George Washington from Tobias Lear, 23 June 1791
From: Lear, Tobias
To: Washington, George

 

Sir,
Philadelphia June 23d 1791

After acknowledging the receipt of your letter of the 19th Inst. with which I have been this moment honored, I have to communicate to you the melancholly account of the death of the good and amiable Doctor Jones. He died this morning! He had for two or three days past been so much indisposed as to be confined to his bed; but his friends had no idea of his being in immediate danger. I saw him the day before yesterday & yesterday. And when I visited him yesterday he thought himself much better than he was the day before, and expressed his hopes & expectations of getting abroad in a few days. Last evening he took 3 grains of opium which not having the desired effect, he, this morning, took some of his own Elixir—and soon after fell a sleep. A short time afterwards Dr Foulke called to see him, and being informed that he was a sleep, he sent his servant up to see if he had not awoke. The Servant found him dead. These are the particulars as they have been related to me.
Fraunces has been strenuous in his endeavours to get Mrs Read into the family; but having met with so peremptory a refusal from Mrs Washington & myself to listen to the matter, I presume he has laid aside the idea of effecting it. Her coming would certainly be attended with all the evils which you suggest; and in addition to them I have no doubt but she would oblige Mrs Emerson to quit the family, which, in my opinion, would be an irreparable loss. Mr Fraunces is stongly guarded in his agreements against the use of any kind of wine at the second Table under any pretence.
I received, by the last Post, a letter from Major Jackson covering a Commission for the office of Comptroller of the Treasury, which I had filled with the name of Mr Wolcott & after the seal was affixed to it & countersigned by the Secretary of State⟨,⟩ I delivered it to that Gentleman. A letter from Messrs Fenwick & Mason, explanatory of the wine from Charleston, was received at the same time. The Cases are agreeable to the Invoice and appear to be in good order; but how their contents are I know not. I intend, however, to have them examined to know whether they may be depended on or not. Mr Jefferson tells me that the wine which he has for you shall be attended to as soon as he can

find a little leisure from the business that has pressed upon him since his return from his Northern Tour.
I need not tell you, Sir, how happy I am to find that my doings in your absence, so far as they have been communicated to you, meet your approbation. I entertain strong hopes that the Servants will be fully impressed with the folly of any attempt to frustrate the determination of establishing order & industry in the family. Rhemur has given notice that he shall quit the family at the expiration of the present month; not from any disgust, but that he may live in New York with his wife, whose parents, he says, will not permit her to come to this place. Fraunces says a man in his place is indispensable, and he must therefore get another. This being the case, I am sorry that Rhemur cannot continue; for he has conducted himself in a quiet, peacable, and so far as I can learn⟨,⟩ honest manner since he has been with us.
I shall not fail to pay particular attention to your wishes respecting the Blankets—And the two kinds of Turnip seed (if they can be got) shall be procured and sent to the Major by the first vessel that sails for Alexandria. At present there is no vessel up, but one is expected here every moment from Alexa which will return thither immediately. I will follow the directions respecting boys for the Stable, and if any vessels arrive with Emigrants from Germany I think they may be procured from that quarter; otherwise there is no doubt but they may be obtained in the City.
I do myself the honor to enclose Mr Payne’s Answer to Mr Burke. I enclosed one in my letter of the 22d of may which I presume has not yet got to your hands. In Mr Fenno’s papers of Saturday last, & this day, are two Numbers signed Publicola, taken from the Massachusetts Centinel, in answer to Mr Payne. The general voice says they are written by Mr Adams; but those who are best acquainted with his style say they are not.
In my letter of the 19th I mentioned my intention of transmitting, for signature, some blank Commissions for the Revenue Cutters; but upon looking over those which had been struck off for that purpose, and of the parcel which had been filled & transmitted to their respective addresses, before you left this place, I found there was an important error, as you will see in the last line of the one enclosed. I shewed it Colo. Hamilton who observed that it would never answer to have these issued, and if

those which had been transmitted to the Officers were of the same kind it would be proper to recall them and have others issued without the limiting clause. I then applied to the Office of State where the Commissions were filled up & recorded—and found that those which had been transmitted were of this kind. Mr Jefferson immediately gave directions for striking off a number of Blanks without that clause, which will be ready for your signature on your arrival in this City—which the Secretary of the Treasury says will be in season for them. I never before examined one of these commissions. Those which were completed before your departure came with the Seals affixed from the Office and were returned immediately after being signed, to be transmitted. There were never any of the Blanks in my possession.
Mr Wolcot received his Commission with expressions of gratitude, and at the same time asked if any person had been fixed upon for the Auditor’s office. I told him I had not understood that there was; but that several, whose names I mentioned, had been brought to view. He observed, that knowing as he did the duties & importance of that office, he did not hesitate to give it as his opinion that the credit & respectability of the department of Finance, depended more upon that Officer than upon any one in the department except the Secretary. He had it more in his power to give a complexion to the business done at the Treasury than any other officer. Every person who had accounts to settle there necessarily had more to do with the Auditor than with any one else; and from the manner in which that officer did his business they would be led to form their opinion of the department. The harmony of the department, he added, likewise much depended on that officer; for if his doings were not so executed as that they could meet the approbation of the Comptroller it would cause a discord between the two—and unavoidably throw an enormous weight of business on the latter—more, perhaps, than it would be possible for any man to execute in addition to the other duties of the Office. After making these observations he said there was no doubt, but that your mind would naturally turn itself to the Southward for a Character to fill that place. In which case he could not help expressing a wish that Mr Kean might be thought the suitable man; for from the knowledge he had of his talents & disposition, Industry & Integrity

he had no doubt but he would fill the place with much credit. I then expressed the idea which had been suggested by some that he would not accept it. Mr W. said he knew nothing of that, for he had never expressed to him anything which could lead to the discovery of a sentiment on that point. I, afterwards, fell in with Colo. Hamilton, who introduced the subject, & said he had no doubt but Mr Kean would accept the appointment if it should be offered to him, and appeared to speak as if from Authority. I have had no opportunity since my last, of learning anything more of the public opinion respecting a District Judge.
Unless I hear from undoubted authority that you will come through Baltimore I shall not write again, unless some special circumstance should require it. If you come through Baltimore I shall have the honor to address a letter to you at that place.
Mrs Washington is uncertain whether she shall write at this time, and in case she should not she directs me to tell you she is well & to rember her to you in suitable terms. Washington has recovered from the effects of the Chicken pox; but Nelly has been for some days past sadly afflicted with a sore throat. She is now a little better. Mr Dandridge is quite well—Mrs Lear & the child enjoy good health. She unites with me in a grateful & respectful remembrance to yourself & best wishes to all at Mount Vernon. I have the honor to be with the greatest gratitude & respect Sir, Your obliged & Obedt Sert

Tobias Lear

